DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I, claims 1-12, in the reply filed on October 12, 2022 is acknowledged.  The traversal is on the ground(s) that the Restriction Requirement has not shown two-way distinctiveness regarding Inventions I and II; and that it is unclear how claims 1-12 can be a “subcombination” of method claims 13-19.  Similarly, Inventions III and I are not related as a combination and subcombination.  Inventions III and II are not related as a combination and subcombination.  Even if two-way distinctiveness were established for these various alleged combination/subcombination relationships, there is no serious search burden if restriction were not required. See MPEP § 806.05(c), (d). Here, the “poke-yoke” feature recited in dependent claims 11 and 12 can be searched and examined along with the features of claims 13—23 without creating a serious burden. A search of the features of claims 13—19 and 20-23 would encompass a search of are relevant to claims 11 and 12. Certainly “three battery cells in parallel” can similarly be searched and examined in connection with the search and evaluation of the remaining claims.  Restriction is only appropriate when a serious search and/or examination burden would result if restriction were not required. While the alleged sub-combinations are not an obvious variation of the corresponding component of the combination, there is substantial similarity between the claims to the point that there is minimal additional searching and examining burden if the Examiner were to search and examine both sets of claims. As any additional burden would be minimal, restriction is improper and Applicant respectfully requests that the requirement for the various restrictions be withdrawn.
This is not found persuasive because MPEP § 808.02 recites that for the purposes of the initial requirement of a restriction, a serious burden on the examiner may be prima facie shown if the examiner shows by appropriate explanation either separate classification, separate status in the art, or a different field of search as defined in MPEP § 808.02. Since the Examiner has shown a different classification for the different inventions, a burden for examining the different inventions has been shown. Additionally, regardless of search method, invention of different limitations will require different search strategies, and the time to consider the relevancy of collective references would increase proportionally as well.
The requirement is still deemed proper and is therefore made FINAL.
Note:  After additional reflection, the Examiner has decided that the restriction between Invention I, claims 1-12, and Invention III, claims 20-23, will be withdrawn.  The restriction between Invention I and II as well as the restriction between Invention II and III remains.  
Claims 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, a method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 15, 2022.
Information Disclosure Statement
The Information Disclosure Statement (IDS), submitted January 27, 2021, has been received and considered by the Examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-8 and 20-23 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bae et al. (US 2019/0198845).
Regarding claim 1, Bae et al. teaches a traction battery assembly, comprising:
a battery cell array having a plurality of battery cells, the battery cell array usable with a first busbar module with a first arrangement of busbars {first six (6) batteries are a first busbar module with a first arrangement of busbars}, the battery cell array usable with a second busbar module having a second arrangement of busbars (all of the batteries in the module have a second arrangement of busbars) (Fig. 2), 
wherein, when the battery cell array is used with the first busbar module, the battery cell array is partitioned into a first number of groups of battery cells in parallel with each other (Fig. 2),
wherein, wherein the battery cell array is used with the second busbar module, the battery cell array is partitioned into a different, second number of groups of battery cells in parallel with each other (Fig. 2).   
Regarding claim 2, Bae et al. teaches a traction battery assembly wherein each group within the first number of groups includes a first number of battery cells in parallel, and each group within the second number of groups includes a second, different number of battery cells in parallel (Fig. 2).
Regarding claim 4, Bae et al. teaches a traction battery assembly wherein the first and second busbar modules each include a housing (end plates 150) and a plurality of busbars (Fig. 2).  
Regarding claim 5, Bae et al. teaches a traction battery wherein each of the battery cells within the battery cell array includes a positive terminal and a negative terminal, wherein a positive terminal of a first one of the battery cells within the battery cell array is directly adjacent a negative terminal of a second one of the battery cells, the first one of the battery cells directly adjacent the second one of the battery cells within the battery cell array (Fig. 2).  
Regarding claim 6, Bae et al. teaches a traction battery assembly wherein the plurality of battery cells are disposed along an axis (Fig. 2).  
Regarding claim 7, Bae et al. teaches a traction battery assembly wherein the battery cell array is usable with the first busbar module and the second busbar module without changing an orientation of the plurality of battery cells relative to each other (Fig. 2). 
Regarding claim 8, Bae et al. teaches a traction battery assembly wherein the plurality of battery cells each include terminals that each electrically connected to busbars of the first arrangement of busbars when the battery cell array is used with the first busbar module (Fig. 2). 
Regarding claim 22, Bae et al. teaches a traction battery assembly, comprising:
a battery cell array having a plurality of battery cells, the battery cell array usable with a first busbar module having a first arrangement of busbars {first six (6) batteries are a first busbar module with a first arrangement of busbars}, the battery cell array usable with a second busbar module having a second arrangement of busbars (all of the batteries in the module have a second arrangement of busbars) (Fig. 2),
wherein each of the battery cells within the battery cell array includes a positive terminal and a negative terminal, wherein a positive terminal of a first one of the battery cells within the battery cell array is directly adjacent a negative terminal of a second one of the battery cells, the first one of the battery cells directly adjacent the second one of the battery cells within the battery cell array (Fig. 2).
Regarding claim 23, Bae et al. teaches a traction battery assembly, wherein, when the battery cell array is used with the first busbar module, the battery cell array is partitioned into a first number of groups of battery cells in parallel with each other (Fig. 2),
wherein, when the battery cell array is used with the second busbar module, the battery cell array is partitioned into a different, second number of groups of battery cells in parallel with each other (Fig. 2). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 2019/0198845).
Regarding claim 3, Bae et al. teaches a traction battery wherein each group within the first number of groups includes two battery cells in parallel (Fig. 2).  Bae et al. is silent regarding a traction battery wherein each group within the second number of groups includes three battery cells in parallel.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the traction battery wherein each group within the second number of groups includes three battery cells in parallel when doing so provides the necessary power or voltage to the end user/consumer.  The mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. as applied to claim 8 above, and further in view of Guo et al. (US 2019/0027734).
Regarding claim 9, Bae et al. is silent regarding a traction battery assembly wherein the terminals are welded to busbars of the first arrangement of busbars to electrically connect the terminals to the busbars.  However, Guo et al. teaches that it is known in the art for a traction battery assembly for have terminals that are welded to busbars to electrically connect the terminals to the busbars (paras. [0039]).  Accordingly, it would have been obvious to one of ordinary skill in the art to modify the terminals of the traction battery assembly of Bae et al. by incorporating terminals that are welded to busbars to electrically connect the terminals to the busbars as taught by Guo et al. wherein the terminals are welded to busbars of the first arrangement of busbars to electrically connect the terminals to the busbars when doing so improves stress distributions and increases the strength and life of the battery cells terminal/bus bar joints (Guo et al., para. [0001]).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. as applied to claim 8 above, and further in view of Benedict et al. (US 2016/0372733).
Regarding claim 10, Bae et al. is silent regarding a traction battery assembly wherein the terminals are spring biased against busbars of the first arrangement of busbars to electrically connect the terminals to the busbars.  However, Benedict et al. teaches that it is known in the art for a traction battery assembly to have terminals that are spring biased against busbars to electrically connect the terminals to the busbars (para. [0062]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the traction battery assembly of Benedict et al. by incorporating terminals that are spring biased against busbars to electrically connect the terminals to the busbars as taught by Benedict et al. wherein the terminals are spring biased against busbars of the first arrangement of busbars to electrically connect the terminals to the busbars in order to absorb the various tolerances between the numerous components of a battery array in the battery assembly (Benedict et al., para. [0063]).  

Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724